DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 14-16, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 2-4, 14-16, and 26 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cage et al. (US 4,876,898).
Regarding claim 1, Cage et al., herein Cage, discloses a coil transducer (17) for elevated temperatures, the coil transducer (17) comprising: a coil portion (22) including a coil (42), the coil (42) being comprised of a conductive wire (silver wire 42; c. 8, ll. 62-65); and an electrical insulator (40, 41) disposed proximate the conductive wire (ceramic bobbin 40 and ceramic slurry 41 are proximate silver wire 42; c. 8, l. 62 - c. 9, l. 3); wherein the coil (42) is configured to have a repeatable electrical property over a temperature range that is greater than 350° C (sensor 17 must operate reliably up to 800° F which is 427° C; c. 8, ll. 38-41).  
Regarding claims 2-6, Cage discloses wherein the coil (42) being configured to have the repeatable electrical property over the temperature range that is greater than 350° C comprises at least one of: the conductive wire (42) and the electrical insulator (40, 41) being thermal-expansion compatibles of each other 
Regarding claims 7-12, Cage discloses the electrical insulator comprises a bobbin (40), and the coil (42) is disposed around the bobbin (silver wire 42 is disposed around ceramic bobbin 40; c. 8, l. 67 – c. 9, l. 3); wherein the conductive wire (42) and at least one of the bobbin (40) and the ceramic coating (41) are thermal-expansion compatibles of each other (silver wire 42, ceramic bobbin 40, and ceramic slurry 41 have compatible coefficients of thermal expansion); wherein the conductive wire (42) comprises a magnetic material (nickel based alloy; c. 3, ll. 16-17); wherein the conductive wire (42) comprises a material that includes one of nickel, a nickel alloy, a platinum-rhodium alloy, a platinum-iridium alloy, and a niobium-tantalum-tungsten alloy (wire can be a nickel based alloy; c. 3, ll. 16-17); wherein the temperature range is one of from 350° C to 500° C, from 350° C to 427° C (sensor 17 must operate reliably between 500-800° F which is 260-427° C; c. 8, ll. 38-41), from 410° C to 500 ° C, and from 410° C to 427 ° C; 
Regarding method claims 13-24, the method steps therein are met by the operation of the apparatus of Cage as set forth above.
Regarding claims 25 and 26, Cage discloses a vibratory meter (fig. 1) for elevated temperatures, the vibratory meter (fig. 1) comprising: a meter electronics (electronic circuit; c. 1, ll. 57-60); a meter assembly (10) communicatively coupled to the meter electronics (electronic circuit), the meter assembly (10) comprising: at least one conduit (11, 11’); a driver (16) coupled to the at least one conduit (11, 11’); and at least one pickoff (17, 18) coupled to the at least one conduit (11, 11’); wherein at least one of the driver (16) and the at least one pickoff (17, 18) comprise a coil transducer (at least sensor 17 is a coil transducer), the coil transducer (17) comprising: a coil portion (22) including a coil (42), the coil (42) being comprised of a conductive wire (silver wire 42; c. 8, ll. 62-65); and an electrical insulator (40, 41) disposed proximate the conductive wire (ceramic bobbin 40 and ceramic slurry 41 are proximate silver wire 42; c. 8, l. 62 - c. 9, l. 3); wherein the coil (42) is configured to have a repeatable electrical property over a temperature range that is greater than 350° C (sensor 17 must operate reliably up to 800° F which is 427° C; c. 8, ll. 38-41); wherein the coil (42) being configured to have the repeatable electrical property over the temperature range that is greater than 350° C comprises at least one of: the conductive wire (42) and the electrical insulator (40, 41) being thermal-expansion compatibles of each other over the temperature range (silver and ceramic have compatible coefficients of thermal-expansion); the electrical insulator (40, 41) being substantially non-conductive over 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.